DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites a system comprising: “a static modeler”; “a dynamic modeler”, respectfully; the claims, as set forth could be interpreted as software per se and therefore are not statutory, as the claimed modelers are shown to be pieces of software running inside the system 100.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.1	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Each of independent claims 1, 8, and 15 recite “propagating ….using the connectivity”; since there are The Examiner respectfully requests further clarifications, in response to this office action correspondence. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.0	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imhof et al. (USPG_PUB No. 2011/0002194), in view of Meurer et al. (USPG_PUB No. 2010/0235154).
	5.1	In considering claims 1, 8, and 15, Imhof et al. teaches a method for developing a reservoir, the method comprising: 
receiving a static model of the reservoir, the static model having one or more clusters of rock types ([0152] Typically, the geophysical data are seismic amplitude volumes, but that invention is by no means so limited.  Other potential data include seismic attribute volumes; other types of geophysical data such as seismic velocities, densities, or electrical resistivities; petrophysical data, for example porosity or sand/shale ratio; geological data, for example lithology, environment of deposition, or age of deposition; geologic models and simulations; reservoir simulation information, for example pressures and fluid saturations; or engineering and production data, for example pressures or water cut. [0153] Object generation can be performed in many different ways. Methods include thresholding, binning, or clustering the data; skeletonization or automatic feature tracking; or segmentation. For thresholding, either the user or an algorithm specifies a threshold value.  All points with lower (or higher) values are assigned to the background.  The remaining data points may be used as point objects or converted to continuous curves, surfaces, or bodies, for example by application of a connected component labeling algorithm. The case where points with values exceeding the threshold are assigned to the background follows by analogy.  This case is further generalized by binning the data into user or algorithm specified bins which creates raw objects which can be further refined with a connected component labeling algorithm. Objects can be constructed by clustering of points from one or multiple data sets, or even recursively by clustering of other objects); generating a reservoir graph from the static model, the reservoir graph representing each of the one or more clusters as a vertex (para [0155] Graphs can effectively be used for segmentation.  Usually a voxel, a group of voxels, or primordial objects are considered to be the graph vertices, and the graph edges between the vertices are weighted with the (dis)similarity among the neighborhood voxels or objects.  Some popular algorithms of this category are random walk, minimum mean cut, minimum spanning tree-based algorithm, or normalized cut.  The watershed transformation considers the data or their gradient magnitude as a (multidimensional) topographic surface. Voxels having the highest magnitudes correspond to watershed lines, which represent the region boundaries. Water placed on any voxel enclosed by a common watershed line flows downhill to a common local minimum. Voxels draining to a common minimum forms a catch basin, which represents a segment or object. Model-based segmentation methods assume that the objects of interest have a repetitive or predicable form of geometry; [0264] (a) creating a graph structure based on the overlap table that captures relative positions of the patches in the data volume); propagating pressure values across three-dimensional space of the reservoir graph using the connectivity (see para, [0025] In step (b) above, breaking surfaces into patches can be accomplished by shrinking initial surfaces to lines, removing joints in the lines to form more individual lines, shrinking individual lines to single-voxel points (characteristic points), and propagating the characteristic points along the initial surfaces by adding neighboring voxels to form patches of voxels). Imhof et al. provides for defining a graph connectivity of the reservoir ([0009] disclose a method for geology-based interpretation of seismic data by using artificial intelligence tools based on "cognitive vision." First order reflector continuity is detected using voxel connectivity in the seismic data); however, he does not expressly teach the step of generating a dynamic model of the reservoir using the pressure values and fluid saturation values. 
Meurer et al. further teaches the step of: defining a graph connectivity of the reservoir graph through a nodal connectivity of neighboring vertices (see title, para [0093] Referring to process 110, like static connectivity, compartments and their connections are defined by the presence of two or three fluids. A compartment is a trap which contains no internal barriers that allow the contact between two fluids, e.g., oil and water, to reach equilibrium at more than one elevation.  Within a static compartment, the contact between two fluids settles at a single elevation over geologic time.  Water-filled reservoirs are generally not considered "compartments" because they have failed to trap hydrocarbons, as per definition, but for practical reasons may be included in a connectivity evaluation, e.g., associated aquifers. [0090] Referring to FIGS. 15-18, the integration of static and dynamic reservoir connectivity analysis based on both preproduction and production data results in predictive connectivity models that are useful for determining optimum well placement, in-place hydrocarbon estimation, and ultimate hydrocarbon recovery at various production stages (and scenarios).  FIG. 15 is a flowchart of an exemplary process 100 for translating predictive static and dynamic connectivity models into development and production strategies. In step 101, a static connectivity model(s) is generated based on the aforementioned techniques described in connection with FIG. 3 through FIG. 14. Specifically, the static connectivity models are generated based on preproduction data, e.g., models are useful in determining in-place hydrocarbon estimation and steady-state connectivity and compartmentalization preproduction. The results of step 101 become the baseline for the remainder of the dynamic process steps of process 100, e.g., postproduction (any point in time after production has begun).  Accordingly, process steps 110, 115, 120, 130, 140, and 150 are described hereinafter as taking place postproduction (after the dashed production line shown in FIG. 15).  Production data includes any data acquired or sought in connection with the production of hydrocarbons from a subsurface region, e.g., production data may include data and observations from any point after a reservoir is perturbed, e.g., including feedback from the initial drilling of a well(s) and at any point once hydrocarbon production has begun.  In addition, process steps 110, 115, 120, 130, 140, 150 involve similar techniques to those described in connection with FIG. 3, and more specifically with the examples shown in FIGS. 4A-4C through FIG. 12.  For example, steps 110, 115, 120, 130, and 140 may not necessarily be sequential steps, but part of a larger iterative process as described in connection with FIG. 3 (iterative steps 65, and/or 85). [0091] The process 100 involves the interpretation of potential compartments (postproduction) 110, an analysis of fluid properties (postproduction) 115, and an analysis of fluid distribution 120 (postproduction). The goal is similar to that achieved in process 50 of FIG. 3, e.g., determine potential reservoir compartments and connections.  However, in the case of process 100, the compartments and connections also involve a determination of dynamic connectivity (connections, compartments). More specific differences between the dynamic connectivity process 100 of FIG. 15 and the static connectivity process 50 of FIG. 3 will be discussed in greater detail in connection with the examples shown in FIGS. 16-18) and generating a dynamic model of the reservoir using the pressure values and fluid saturation values (para [0006] Building multiscenario interpretations may include establishing steady-state system fluid exits using production data.  Building multiscenario interpretations may include establishing compartment exits and paths to system fluid exits using production data. Building multiscenario interpretations may include identifying interpreted elements that control fluid contacts, and documenting associated uncertainties with interpreted elements. Building multiscenario interpretations may include evaluating fluid pressure evolution, and reconciling cumulative prewell production data with fluid contacts and pressure evolution.  Building multiscenario interpretations may include reconciling any changes in chemistry of produced fluids with the multiscenario interpretations of compartments, connections, and/or fluid properties. Building multiscenario interpretations may include interpreting saturation and pressure changes based on 4D seismic data; further [0092] Once process 100 has been initiated and actual production has started, the reservoir connectivity analysis process technique 101 may no longer be based solely on preproduction data, e.g., the process 100 may be used repeatedly over the operating life of the producing field.  Specifically, process 100 may then be shifted to a solely dynamic basis, e.g., the baseline becomes an earlier static and dynamic model that may be based on less production data and/or may be baselined to a particular, earlier point in a production timescale.  In this case, the dashed production line becomes an earlier point in time in the production life of a subsurface region for subsequent comparison or prediction of production scenarios taking place in the future), and further teaches the static and dynamic models (see para 105, 107)

5.2	As per claims 2, 9, and 17, the combined teachings of Imhof et al. and Meurer et al. teach that wherein the vertex of each of the one or more clusters is defined to contain a spatially continuous voxel set in the three-dimensional space (see [0029]-[0030] Moreover, one or more of the embodiments of the method may include wherein controlled marching is used to propagate points along initial surfaces; wherein shrinking of an initial surface to a line comprises successively removing one-voxel-thick layers from the periphery of the surface until a continuous line of individual voxels results; and 0030, using the patches to segment the seismic data volume into three-dimensional bodies or inter-surface packages that represent geologic units that were deposited within a common interval, see further Meurer para 49, 107). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Meurer et al. with that of Imhof et al. because Meurer et al. teaches the improvement of comprehension and intuition about connections and ranges of potential impacts on fluid flow (see para 109).
5.3	With regards to claims 3, 10, and 18, the combined teachings of Imhof et al. and Meurer et al. teach that wherein the vertex of each of the one or more clusters has vertex properties including one or more of a location, a porosity, a permeability, and an initial saturation (see Imhof para [0152] Typically, the geophysical data are seismic amplitude volumes, but that invention is by no means so limited.  Other potential data include seismic attribute volumes; other types of geophysical data such as seismic velocities, densities, or electrical resistivities; petrophysical data, for example porosity or sand/shale ratio; geological data, for example lithology, environment of deposition, or age of deposition; geologic models and simulations; reservoir simulation information, for example pressures and fluid saturations; or engineering and production data, for example pressures or water cut; see further para 88). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Meurer et al. with that of Imhof et al. because Meurer et al. teaches the improvement of comprehension and intuition about connections and ranges of potential impacts on fluid flow (see para 109).
5.4	As per claims 4, 11, and 19, the combined teachings of Imhof et al. and Meurer et al. teach that wherein the reservoir graph includes at least one fault plane (see Imhof para [0238] Closure and enclosure volumes are most suitable to identify and characterize anticlines where strata form a dome resembling an upturned cup that has the potential of trapping buoyant fluids.  Because the area is bounded by dipping strata on all four sides, the closure is called a four-way closure. If sealing, faults also cause closure.  An area that is bordered by a fault on one side and downward dipping strata on the remaining three sides is termed a three-way closure.  An area that is borded by faults on two sides and downward dipping strata on the remaining two sides is termed a two-way closure, etc. In some cases, resolutions of the age or depth mapping volumes are insufficient to identify potential compartments when ages or depths bleed across faults.  With the aid of faults, the age or depth mapping volume can be modified to create closure at faults.  Assuming faults to be known in the depth domain, voxels on the fault plane are given an older age than currently assigned, for example by addition of a constant. Assuming faults to be known in the age domain, voxels on the fault plane are given an greater depth than currently assigned, for example by addition of a constant. The amount of enclosure created by this modification depends on the amount of age or depth that is added to the mapping volume.  Both of these selective modifications implement the assumption that the fault is perfectly sealing over the depth or age increment being added to the mapping volume.  Instead of just modifying the voxels on the fault plane, it is advantageous to modify a zone extending a few voxels from the fault plane to ensure that the faults are fully sealing and do not contain holes. The faults may be picked by manual interpretation of seismic data in either the depth or age domain.  Fault sticks may either need to be interpolated between picked locations or converted to fault surfaces or fault polygons. Fault sticks or fault surfaces may also be transformed from one domain to the other before modification of a mapping volume. Fault sticks picked in the depth domain, for example, can be transformed to the age domain for modification of a depth mapping volume, see further Meurer para 38, 83, 88). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Meurer et al. with that of Imhof et al. because Meurer et al. teaches the improvement of comprehension and intuition about connections and ranges of potential impacts on fluid flow (see para 109).
5.5	With regards to claims 5, 12, the combined teachings of Imhof et al. and Meurer et al. teach that wherein the at least one fault plane acts as a node with zero or reduced permeability (see Meurer para [0088] Referring to FIGS. 13A-B and 14A-B, the present techniques for analyzing connectivity is to eschew subjective numerical values and let the buoyant fluids tell the modeler what is connected.  First, one needs to differentiate between static or geologic time scale fluid connectivity and dynamic or production time scale fluid connectivity.  Referring to FIGS. 13A-B, it is well known from field studies that over geologic timescales, buoyancy and capillary forces work to allow lighter fluids like oil and gas to find their way into virtually any water-wet, porous sandstone regardless of quality.  The example shows how fluids migrate into the crest of a trap and fill downward, and eventually cross a fault plane where a relatively poor quality (low porosity and permeability) delta front reservoir facies is juxtaposed across the fault from high quality inner stream mouth bar reservoir facies. The migration continues until the spillpoint is reached; further para 38, 83, 89). 
5.6	As per claims 6, 13, and 20, the combined teachings of Imhof et al. and Meurer et al. teach that wherein the fluid saturation values are generated based on four-dimensional seismic data of the reservoir (see Meurer para [0006] Building multiscenario interpretations may include establishing steady-state system fluid exits using production data. Building multiscenario interpretations may include establishing compartment exits and paths to system fluid exits using production data. Building multiscenario interpretations may include identifying interpreted elements that control fluid contacts, and documenting associated uncertainties with interpreted elements.  Building multiscenario interpretations may include evaluating fluid pressure evolution, and reconciling cumulative prewell production data with fluid contacts and pressure evolution.  Building multiscenario interpretations may include reconciling any changes in chemistry of produced fluids with the multiscenario interpretations of compartments, connections, and/or fluid properties. Building multiscenario interpretations may include interpreting saturation and pressure changes based on 4D seismic data; [0106] Referring to FIG. 17, building multiscenario interpretations (compartments, connections, and connection properties) may include one or more of the following additional data or process inputs.  Specifically, one or more of the following may be performed in any order, at various times during the analysis, using the additional benefit of production data.  Steady-state system exits are established for gas, oil, and/or water 131 using production data. Compartment exits and paths to system exits are established for oil, gas, and water 132 using production data.  Interpreted elements are identified that control contacts and document associated uncertainties 133.  The postproduction fluid observations (dynamic) are compared with an inferred baseline 134.  Fluid pressure evolution is evaluated 135, and cumulative prewell production is reconciled with fluid contacts and pressure evolution 138.  Any changes in chemistry of produced fluids are reconciled with the multiscenario interpretations of compartments, connections, and/or fluid properties 137. Saturation and pressure changes are interpreted using 4D seismic data 136.). 
5.7	With regards to claims 7, 14, the combined teachings of Imhof et al. and Meurer et al. teach that wherein the dynamic model is automatically updated in response to any changes in the pressure values or the fluid saturation values (see Meurer para [0006] Building multiscenario interpretations may include establishing steady-state system fluid exits using production data. Building multiscenario interpretations may include establishing compartment exits and paths to system fluid exits using production data. Building multiscenario interpretations may include identifying interpreted elements that control fluid contacts, and documenting associated uncertainties with interpreted elements. Building multiscenario interpretations may include evaluating fluid pressure evolution, and reconciling cumulative prewell production data with fluid contacts and pressure evolution. Building multiscenario interpretations may include reconciling any changes in chemistry of produced fluids with the multiscenario interpretations of compartments, connections, and/or fluid properties. Building multiscenario interpretations may include interpreting saturation and pressure changes based on 4D seismic data). 
(see Imhof [0155] Scale-space segmentation or multi-scale segmentation is a general framework based on the computation of object descriptors at multiple scales of smoothing. Neural Network segmentation relies on processing small areas of a dataset using a neural network or a set of neural networks.  After such processing, the decision-making mechanism marks the areas of the dataset according to the categories recognized by the neural network.  Last among the examples mentioned here, in assisted or semi-automatic segmentation, the user outlines the region of interest, for example by manual digitization with computer mouse, and algorithms are applied so that the path that best fits the edge of the object is shown). 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Carvajal et al. (USPG_PUB No. 2016/0259088) teaches Estimating Well Production Performance in Fractured reservoir systems.
	6.2	Van Wagoner et al. (USPG_PUB No. 2009/0204377) teaches a method for Constructing Geologic Models of Subsurface Sedimentary Volumes.
7.	Claims 1-20 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        January 13, 2022